                 Case 3:20-cv-07811-RS Document 6 Filed 11/16/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 8           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 9           david.countryman@ usdoj.gov

10 Attorneys for United States of America

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                   )      CIVIL CASE NO. 20-07811 VC
15                                               )      [Filed November 5, 2020]
            Plaintiff,                           )
16                                               )
        v.                                       )      NOTICE OF RELATED CASE
17                                               )      IN A CRIMINAL ACTION
     Approximately 69,370 Bitcoin (BTC), Bitcoin )
18   Gold (BTG), Bitcoin SV (BSV), and Bitcoin   )
     Cash (BCH) seized from                      )
19   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh; )
                                                 )
20          Defendant.                           )
                                                 )
21                                               )

22
     UNITED STATES OF AMERICA,                      ) CRIMINAL CASE NO. 15-0319 RS
23                                                  ) [Filed March 25, 2015]
             Plaintiff,                             )
24                                                  )
        v.                                          )
25                                                  )
     CARL M. FORCE IV, and                          )
26   SHAUN W. BRIDGES,                              )
                                                    )
27           Defendants.                            )
28

     CERTIFICATE OF SERVICE                         1
     20-CV-02013 VC
                Case 3:20-cv-07811-RS Document 6 Filed 11/16/20 Page 2 of 3




 1          The United States, pursuant to Local Criminal Rule 8-1, hereby notifies the Court that the two

 2 above-captioned cases may be related. The first-filed case, United States of America v. Approximately

 3 69,370 Bitcoin (BTC), Bitcoin Gold (BTG), Bitcoin SV (BSV), and Bitcoin Cash (BCH) seized from

 4 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh, Case No. 20-CV-07811 VC, was filed on November 5,

 5 2015. In the instant civil forfeiture action, the United States alleges that the defendant property named in

 6 the above caption is subject to forfeiture under Title 18, United States Code, Sections 981(a)(1)(A),

 7 (a)(1)(C), and (b); and Title 21, United States Code, Section 881. The complaint alleges that the

 8 defendant property was obtained as part of a computer hacking conspiracy targeting the Silk Road, a

 9 now-defunct Darknet marketplace that furnished narcotics, illegal computer services, and personal
10 identifying information, among other things, for sale. The defendant property is further alleged to

11 represent the proceeds of money laundering and narcotics trafficking.

12          A criminal complaint, United States v. Carl M. Force IV and Shaun W. Bridges, Case No. 20-

13 CR-0319 RS, was filed on March 25, 2015. The complaint alleged that the defendants violated Title 18,

14 United States Code, Sections 1343 (Wire Fraud) and 1956 (Money Laundering), and that defendant Carl

15 Force further violated Title 18, United States Code, Sections 641 (Theft of Government Property) and

16 208 (Conflict of Interest). Ultimately, defendant Carl Force was charged with Title 18, United States

17 Code, Sections 1956 (Money Laundering); 1512 (Obstruction of Justice); and 1951 (Extortion) in an

18 Information filed on June 22, 2015. This Information also contained a forfeiture allegation. Defendant

19 Shaun Bridges was also charged by Information, which was filed on June 16, 2015. Therein, he was

20 charged with violations of Title 18, United States Code, Sections 1957 (Money Laundering) and 1512

21 (Obstruction of Justice). Bridges’ Information also contained a forfeiture allegation.

22          The allegations in this civil forfeiture action, and the Complaints and Informations cited herein,

23 each involve conduct related to the Silk Road. That conduct includes various means of obtaining funds

24 from Silk Road, all of which was generated through similar illegal activity. The investigations in these

25 two cases are linked as they both directly involved communications with the creator of the Silk Road,

26 Ross Ulbricht. In both cases, the funds involved were the subject of discussion with Ross Ulbricht.

27 Finally, the cases involve the same period of conduct, namely the latter period of the Silk Road’s

28 operation (between 2013 and 2015). The allegations in the cases therefore relate to similar events,

     CERTIFICATE OF SERVICE                          2
     20-CV-02013 VC
                Case 3:20-cv-07811-RS Document 6 Filed 11/16/20 Page 3 of 3




 1 occurrences, transactions, and property, and each action involve similar allegations and investigative

 2 activity. Because of the facts and allegations common to each action, the actions may entail substantial

 3 duplication of labor if heard by different judges. For these reasons, pursuant to Local Rule 8-1(c)(4), the

 4 Government believes that assignment to a single judge is likely to conserve judicial resources and

 5 promote an efficient determination of the action.

 6 DATED: November 9, 2020                                       Respectfully submitted,

 7                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 8

 9
                                                                        /s/
10                                                               DAVID COUNTRYMAN
                                                                 CHRIS KALTSAS
11                                                               Assistant United States Attorneys
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CERTIFICATE OF SERVICE                          3
     20-CV-02013 VC
